DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on   has been entered. Claims 1, 4-8, 10-14, 17-22, and 24 are pending. Claims 1, 6, 17, and 21 have been amended. Claims 3 and 23 have been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Borden US20180186272 in view of Talucci US5667267.
Claim 21. Borden discloses providing a vehicle in a transport configuration (Fig.1); and reconfiguring the vehicle from the transport configuration to a use configuration by extending a deck (260) outwardly in relation to a frame of the vehicle to thereby enlarge a training area (Figs.3-4); partially enclosing the area with a covering (250) extending above the area (Fig.4) and removably connecting a safety rail to the deck (shown in Fig.4) such that the safety rail extends only partially between the deck and the covering along a vertical height of the area (Fig.4). Borden discloses mobile advertising and/or showroom system for entertaining visitors but is silent on being a gym.
Talucci discloses a mobile gym (10) configured as a vehicle (Fig.1) wherein the frame defines a gym space to provide a training area (Figs.2-4). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the system of Borden as a portable training area which can be moved to different location based on the need a taught by Talucci, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 22. Borden as modified discloses extending the deck outwardly includes pivoting the deck from a closed position to an open position (260 in Fig.3 to Fig.4).

Claims 1, 4-8, 10-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borden US20180186272 in view of Letscher US20090272046, Talucci US5667267, and Cantin US20120151851. 
Claims 1, 6, 7, 8, and 17-18. Borden discloses an expandable structure reconfigurable between a transport configuration (Fig.1) and a use configuration (Fig.4), the 
	Borden further discloses mobile advertising and/or showroom system for entertaining visitors but is silent on a removable wall and being a gym.  
Letscher discloses enlarging an area defined by frame (106) by providing a deck (108) and a covering (110) with a safety rail (124, 126) and a removable wall (158 -screen wall). ). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide a screen wall between the deck and the covering such that the safety rail to connected to said wall with the motivation of keeping out mosquitoes, rodents or other pests as taught by Borden.
Talucci discloses a mobile gym (10) configured as a vehicle (Fig.1) wherein the frame defines a gym space to provide a training area (Figs.2-4). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the system of Borden as a portable training area which can be moved to different location based on the need a taught by Talucci.


Claim 4. Borden as modified discloses the expandable structure further includes a covering (250) extending above the training area such that the at least one removable wall is positioned between the deck and the covering, the safety rail extends only partially between the deck and the covering along a vertical height less than that of the area (Fig.4).

Claim 5. Borden as modified by Letscher discloses the at least one removable wall includes a material allowing light to pass therethrough (158 screened wall, Fig.11)
Claim 10. Borden as modified discloses the expandable structure further includes a wall fixedly connected to the frame opposite to the first deck (as shown in Fig.6).

Claim 11. Borden as modified fails to disclose the limitation herein. Cantin at the time of the invention discloses the expandable structure further includes a second deck (82) positioned opposite to the first deck, the second deck being pivotably connected to the frame such that the second deck is movable between an open position and a closed position [0061]. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the second deck for additional space, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp

Claim 12. Borden as modified discloses the first deck is configured for movement in a first direction and the second deck is configured for movement in a second direction opposite to the first direction (as suggested in Fig.3A - Cantin).

Claim 13. Borden as modified discloses the second deck is generally identical to the first deck (as shown in Figs.5-6 of Cantin).

Claim 14. Borden as modified discloses the expandable structure further includes: a first control mechanism (176) connected to the first deck to facilitate movement of the first deck between the open position and the closed position; and a second control mechanism (178) connected to the second deck to facilitate movement of the second 

Claim 19. Anderson as modified discloses the control mechanism is supported on the frame (Fig.3A Cantin).

Claim 20. Anderson as modified discloses one or more leads (306 Cantin) extending between the deck and the control mechanism to facilitate movement of the deck between the open position and the closed position.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 17 have been considered but are moot because the new ground of rejection relies on a new combination of reference applied herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633